FRED J. SHOEMAKER, Judge.
This matter came on to considered upon applicant Christopher J. Ulatowski’s appeal from the May 31, 1995 order issued by the panel of commissioners. The panel’s determination modified the decision of the single commissioner, who denied a portion of the applicant’s claim for an award of reparations for emergency medical care because it was not rendered at a facility authorized by the provider, Kaiser Permanente.
R.C. 2743.52 places the burden of proof on an applicant to satisfy the Court of Claims commissioners that the requirements for an award have been met by a preponderance of the evidence. In re Rios (1983), 8 Ohio Misc.2d 4, 8 OBR 63, *122455 N.E.2d 1374. The panel found, upon review of the evidence, that the applicant failed to present sufficient evidence to meet his burden.
The standard for reviewing claims appealed to the court is established by R.C. 2743.6Í, which provides:
“If upon hearing and consideration of the record and evidence, the court decides that the decision of the commissioners appealed from is reasonable and lawful, it shall affirm the same, but if the court decides that the decision of the commissioners is unreasonable or unlawful, the court shall reverse and vacate the decision or modify it and enter judgment thereon.”
Upon review of the file in this matter, the court finds that it was not unreasonable for the applicant to obtain medical care at the facility closest to the location of the criminally injurious conduct. •
Based on the evidence and R.C. 2743.61, it is the court’s opinion that the decision of the panel of commissioners was unreasonable. Therefore, this court modifies the decision of the three-commissioner panel and hereby grants the applicant’s claim for an award of reparations in the amount of $491.
Upon review of the evidence, the court finds that the order of the panel of commissioners shall be modified and the applicant’s appeal is granted.
IT IS HEREBY ORDERED THAT:
1. The order of May 31, 1995 is modified to reflect a judgment in the amount of $491;
2. The Clerk shall certify the modified judgment in the amount of $491 to the Director of the Office of Budget and Management for payment pursuant to R.C. 2743.191;
3. Costs assumed by the reparations fund.

Judgment accordingly.

Fred J. Shoemaker, J., retired, of the Franklin County Court of Common Pleas, sitting by assignment.